Citation Nr: 1133143	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-32 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder(s) other than PTSD.

3.  Entitlement to service connection for PTSD. 

4.  Entitlement to service connection for a psychiatric disorder (s) other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which, in part, confirmed and continued the previously-denied claims of entitlement to service connection for PTSD and entitlement to service connection for bipolar disorder with manic depression, schizophrenia, anxiety and nervous condition on the basis that no new and material evidence had been received to reopen the Veteran's claims.

The Veteran and his wife presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2011.  A transcript of the hearing is associated with the Veteran's claims file. 

The Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran asserts that he has been diagnosed with PTSD and there is also evidence of diagnoses of bipolar disorder, depression, anxiety and schizophrenia.  As the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims for service connection for PTSD and other psychiatric disorders before it can address the matters on the merits-and in light of the Board's favorable action on the Veteran's petition to reopen the claims-the Board has characterized the appeal with regard to PTSD and other psychiatric disorders as encompassing the four issues listed on the title page.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issues of entitlement to service connection for PTSD and for a psychiatric disorder(s) other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO denied entitlement to service connection for PTSD on the basis that no new and material evidence had been received to reopen the Veteran's claim; the Veteran did not appeal the denial of his PTSD claim.

2.  The evidence received since the November 2007 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim. 

3.  In unappealed August 1996 and November 1997 rating decisions, the RO denied entitlement to service connection for psychiatric disorders other than PTSD on the basis that no new and material evidence had been received to reopen the Veteran's claim.

4.  The evidence received since the November 1997 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder(s) other than PTSD, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  As new and material evidence has been received, the claim of entitlement to service connection for a psychiatric disorder(s) other than PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the Veteran's petition to reopen claims for service connection for PTSD and for a psychiatric disorder(s) other than PTSD; the Board finds that all notification and development actions needed to fairly adjudicate the petitions to reopen have been accomplished as to these issues.




Petition to Reopen

The Veteran sought to reopen his claim for service connection and a psychiatric disorder(s) other than PTSD and for PTSD in December 2006 and July 2009, respectively.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, "new" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the November 1999, RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A. PTSD

In an August 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD on the basis that the Veteran did not have a diagnosis of PTSD. 

In a November 1997 rating decision, the RO confirmed the denial the Veteran's claim of entitlement to service connection for PTSD on the basis that no new and material evidence had been received to reopen the Veteran's claim as he still did not have a diagnosis of PTSD.  Specifically, the rating decision noted that a June 1996 VA examination did not show a diagnosis of PTSD.  In a November 2007 rating decision, the RO again found that the Veteran had failed to submit new and material evidence to reopen his previously-denied claim for PTSD, noting the absence of a diagnosis of PTSD based on a verified stressor. 

The Veteran did not appeal the November 2007 rating decision within a year, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

The Veteran filed a claim to reopen entitlement to service connection for PTSD in July 2009.

Evidence received since the November 2007 rating decision includes a March 2010 VA outpatient treatment note which shows a diagnosis of PTSD.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for PTSD.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the November 2007 denial of service connection for PTSD, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a current disability, and raises a reasonable possibility of substantiating the claim.  The prior denials of service connection for a PTSD were based on a lack of a diagnosis of PTSD.  The May 2010 VA treatment report diagnosing PTSD suggests a current PTSD disability following service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

B.  A psychiatric disorder other than PTSD

In a September 1991 rating decision, the RO, in part, denied service connection for a nervous condition.  The basis for the denial was that his nervous condition existed before military service and was not shown to have been aggravated while on active duty.

The Veteran did not appeal the September 1991 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

In an unappealed August 1996 rating decision, the RO found that new and material evidence had not been presented to reopen a claim for a nervous condition.  The rating decision also found that a claim for service connection for bipolar disorder with manic depression and anxiety was not well grounded.  In an unappealed November 1997 rating decision, the RO found that new and material evidence had not been presented to reopen a claim for a psychiatric condition claimed as bipolar disorder with manic depression, schizophrenia and anxiety disorder.  As the Veteran did not appeal either decision, they became final.  Id.

The Veteran's request to reopen the claim for a psychiatric disorder other than PTSD was received in December 2006.  

Evidence received since the November 1997 rating decision includes the Veteran's written statements concerning his psychiatric condition, buddy statements by a man who served with the Veteran and statements from his wife, brother, mother and daughter.  In a July 2008 statement, the Veteran's brother noted that during the Veteran's adolescence and teen years, he had a mild anxiety disorder.  His brother indicated that as a result of the abuse the Veteran received while in the service, his psychiatric symptoms were severely exacerbated.

Additionally, a fellow serviceman in an August 2010 statement indicated that the Veteran told him about some of the abuse from his supervisors and that the Veteran was "very disturbed and depressed".

The Veteran, his family and his fellow servicemen's written contentions received since the November 1997 rating decision are "new," in the sense that this evidence is not merely duplicative of evidence of record at the time of that decision.  The Board also finds that this evidence is "material" for purposes of reopening.  Particularly, in light of the presumed credibility of the lay statements, the Veteran's and the others contentions suggest the possibility of a nexus between his current psychiatric problems and his service, to include the possibility that a preexisting psychiatric disorder was aggravated by service.  The Board reiterates that, for purposes of reopening, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513. 

The Board finds that, when considered by itself or with evidence previously of record, the aforementioned evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a psychiatric disability other than PTSD.  Therefore, the evidence is new and material.  As new and material evidence has been submitted, the claim for service connection for a psychiatric disability other than PTSD is reopened.   


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, to this extent, the appeal is granted. 

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder(s) other than PTSD is reopened, to this extent, the appeal is granted. 


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred.  Prior to July 13, 2010, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Regarding the Veteran's claim for service connection for PTSD, the Veteran asserts that he has PTSD due to noncombat-related stressors; specifically, that he was physically, emotionally and sexually traumatized by superior officers after he elected to drop parachute jump status.

While the Veteran previously underwent a VA examination for PTSD in June 1996, the examiner found that the Veteran did not have a diagnosis of PTSD.  As noted above, a March 2010 VA outpatient treatment note shows diagnoses of PTSD and of bipolar disorder.  Given that there is a diagnosis of PTSD and a suggestion of stressors to include personal assault, this claim must be remanded so that a comprehensive VA examination addressing etiology can be afforded.  See McLendon, supra.

Regarding the claim for service connection for a psychiatric disability other than PTSD, the Board notes that the Veteran reported that he had anxiety disorders prior to entering service.  The Veteran has been diagnosed with depression, anxiety and bipolar disorder.  A VA examination is needed to obtain a competent opinion as to whether there is a current psychiatric disorder(s) that is related to service. 

Additionally, as there is evidence that a psychiatric disorder preexisted service, the examiner should provide an opinion as to whether any psychiatric disorder preexisted service and was aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Thus, the RO should schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any current psychiatric disorder(s), to include whether any preexisting psychiatric disorder underwent a permanent worsening during service beyond its natural progression. 

In an effort to verify the Veteran's stressors, on remand, VA should obtain a copy of the Veteran's Official Military Personnel File (OMPF) and see if it can verify whether the following were stationed along with the Veteran in 1966, First Sergeant Ott, Captain Kohler, and Sergeants Church and Finley.  In addition, VA should obtain outstanding Vet Center and VA medical records.  During his testimony, the Veteran indicated that he first was treated at the Tulsa VA outpatient clinic in the 1980s.  In an October 2009 statement, the Veteran's counselor at the Tulsa Vet Center indicated that she had been treating him since April 14, 1993.

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain a copy his OMPF and to verify whether the following were stationed along with the Veteran in 1966, First Sergeant Ott, Captain Kohler, and Sergeants Church and Finley.  In doing so, VA should contact the National Personnel Records Center (NPRC), the Department of the Army, and any other appropriate records repository.  In contacting any records custodian, provide a copy of the Veteran's DD Form 214.  In addition, attempt to verify that a George F. Cook was stabbed accidentally during bayonet training at Ft. Leonard Wood during July, August or September of 1965.

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's active duty in the Army until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Send a letter to the Veteran and his representative and request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any psychiatric disorder since his discharge from service on appeal, whose records might still be available and are not already associated with the claims file.  After the Veteran has signed the appropriate releases, attempt to obtain such records.  In particular, obtain records of evaluation and treatment of the Veteran from the Muskogee VA Medical Center and the Tulsa VA outpatient clinic, from 1980 to November 14, 2005 and since January 4, 2011, and from the Tulsa Vet Center, from April 14, 1993 to June 14, 2009 and since December 12, 2009.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s) which may be present.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder: (1) had its onset in or is otherwise related to the Veteran's period of active duty or (2) if a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty ending on June 1, 1966.  In rendering the requested opinion, the examiner should specifically address: (a) whether any psychiatric disorder, including any diagnosed personality disorder, clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder, including any diagnosed personality disorder, increased in severity in service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).    

The examiner should also express an opinion as to whether it is as likely as not that the record indicates behavioral changes consistent with alleged in-service harassment/assault.  If PTSD is diagnosed, the examiner should provide an opinion as to the stressor(s) supporting the diagnosis.  The examiner should explain how the diagnostic criteria are met, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  It should be specifically stated whether it is as likely as not the claimed in-service harassment/assault caused or aggravated any current diagnosis of PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.
 
In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's testimony and contentions, the lay statements of record, his service personnel and treatment records, his post-service private and VA medical records. 

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claims for service connection, in light of all pertinent evidence and legal authority.  In adjudicating the claims, all applicable theories of entitlement to service connection should be considered, to include on a direct, presumptive or preexisting basis due to aggravation, as appropriate.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


